Citation Nr: 0007732	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-10 289A	)	DATE
	)
	)


THE ISSUE

Whether a December 31, 1986 decision by the Board of 
Veterans' Appeals denying entitlement to a rating in excess 
of 30 percent for fibrous dysplasia, left maxilla, 
postoperative residuals of neurectomy should be revised or 
reversed on the grounds of clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The moving party served on active duty from September 1972 to 
July 1973.

This matter is currently before the Board of Veterans' 
Appeals (the Board) on motion by the moving party as to clear 
and unmistakable error in a December 1986 Board decision.


FINDINGS OF FACT

1.  In a December 1986 decision, the Board denied a rating in 
excess of 30 percent for fibrous dysplasia, left maxilla, 
postoperative residuals of neurectomy.

2.  The moving party has alleged that an increased evaluation 
should have been granted as the evidence supported the claim; 
and specifically, that the veteran's service-connected 
postoperative residuals of neurectomy with dysplasia, left 
maxilla, included injuries to the fifth and seventh cranial 
nerves; that the Board rated the veteran's disability under 
the seventh cranial nerve only; and that the medical evidence 
showed a complete paralysis of the fifth (trigeminal) cranial 
nerve.

3.  The December 1986 Board decision failed to note that the 
RO had rated the moving party's cranial nerve injury under 
the diagnostic code for the seventh rather than fifth cranial 
nerve, and there was some medical evidence of seventh, as 
well of fifth cranial nerve injury; however, as there was no 
medical evidence of complete paralysis of the fifth cranial 
nerve, some of the medical evidence did not show seventh 
cranial nerve involvement, and as there was no medical 
evidence of more than mild seventh cranial nerve injury, such 
error does not compel the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.






CONCLUSION OF LAW

The December 1986 Board decision denying a rating in excess 
of 30 percent for fibrous dysplasia, left maxilla, 
postoperative residuals of neurectomy, did not contain clear 
and unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 
1999); 38 C.F.R. §§ 20.1403, 20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On December 31, 1986, the Board issued a decision denying an 
increased evaluation for service connected fibrous dysplasia, 
left maxilla, postoperative residuals of neurectomy.  In 
August 1998, the moving party's representative filed a motion 
for reconsideration of the December 1986 Board decision, 
which continued a 30 percent evaluation for the subject 
disability.  The Board denied the moving party's motion for 
revision and construed the motion to include a claim on the 
basis of clear and unmistakable error (CUE).  Final 
determination on the potential CUE claim was deferred pending 
promulgation of final regulations.  In March 1999, after the 
pertinent regulations were promulgated, the Board informed 
the moving party that it would not consider his earlier 
motion for reconsideration as a CUE motion unless he so 
desired.  The moving party was afforded another period within 
which to reply, and, in March 1999, his representative 
indicated a desire for the motion to be regarded as a CUE 
claim.  After review of the claims folder, his representative 
submitted a written brief, dated November 8, 1999, in support 
of the moving party's motion for revision of the Board's 
decision of March 19, 1998.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  
For a Board decision issued on or 
after July 21, 1992, the record that 
existed when that decision was made 
includes relevant documents 
possessed by the Department of 
Veterans Affairs not later than 90 
days before such record was 
transferred to the Board for review 
in reaching that decision, provided 
that the documents could reasonably 
be expected to be part of the 
record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error. - (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to 
assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts 
were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board emphasizes that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  
The moving party served on active duty from September 1972 to 
July 1973.  An RO decision in November 1973 denied his 
original claim for service connection for left zygomatic 
fibrous dysplasia on the basis that the disability was a 
constitutional or developmental abnormality.  The moving 
party appealed that decision, and the Board remanded the case 
to the RO in September 1974.  Pursuant to that remand, the RO 
obtained additional service medical records, which included a 
Physical Evaluation Board (PEB) report with a conclusion that 
the moving party fibrous dysplasia of the left zygomatic, 
maxillary sphenoid, and frontal bones existed prior to 
service and was not aggravated therein.  The RO confirmed its 
earlier denial, but the Board, in an August 1975 decision, 
granted service connection for fibrous dysplasia of the left 
maxilla on the basis that, since the preenlistment 
examination was normal, the disability was first manifest 
during service.  Pursuant to that Board decision and 
following the receipt of additional post-service medical 
evidence, the RO, in a September 1975 decision, granted 
service connection and assigned a 10 percent rating for 
fibrous dysplasia involving the left maxilla.  The medical 
evidence showed that the moving party was evaluated on a 
number of occasions for left facial pain.  He underwent 
resection of the left infraorbital and zygomatic nerves in 
January 1975.  Postoperatively, the moving party continued to 
have pain, but, because there was no obvious external 
deformity, it was a treating physician's opinion that the 
moving party persistent pain could be due to his habituation 
of narcotics (Percodan).

The moving party was hospitalized in a VA medical center in 
April 1976 for evaluation of paroxysmal pain in the left face 
in V1 and V2 since 1973.  Clinical findings included 
asymmetric face for prominent-zygomatic bone on the left side 
and hyperesthesia in V-2 on the left.  Skull X-rays disclosed 
fibrous dysplasia on the left skull base.  The moving party 
underwent a left retromastoid craniectomy, which revealed a 
vein compressing the fifth nerve, and a differential sensory 
root section was performed.  The discharge diagnosis was left 
congenital neuralgia of V-2, secondary to fever of dysplasia 
with compression of V-2 in the base of the skull.  

A VA medical center discharge summary shows that the moving 
party underwent exploration of the posterior fossa through 
the same craniectomy defect in the left retromastoid region; 
a differential resection of the sensory root of the 
trigeminal nerve at the brain stem was performed.  
Postoperative course was good.  Clinical findings included 
hypalgesia and hyperesthesia in V-1, analgesia and anesthesia 
in V-2, and normal V-3.

A June 1977 RO decision, in pertinent part, rated the moving 
party disability as follows: fibrous dysplasia involving the 
left maxilla with postoperative residuals of a neurectomy 
with left congenital neuralgia of V-2 with insensitivity of 
the teeth, gums, and diminished taste sensation, on the left.  
The RO increased the rating to 30 percent.    

Clinical records from June 1982 through March 1983 show that 
the moving party was evaluated for facial pain.  A third 
occipital nerve block was planned.  In September 1984, a VA 
neurological assessment was afforded, which reported fibrous 
dysplasia of the skull and mandible, primarily on the left 
side.  The patient was status post trigeminal resections of 
two of the distributions of the fifth cranial nerve.  The III 
distribution of the fifth cranial nerve was unaffected.  A 
mild left seventh cranial nerve palsy was also noted.  The 
impression was fibrous dysplasia.  The examiner noted there 
was ample reason for a chronic pain syndrome, the severity of 
which could only be guessed.  A dental examination reported 
clinical and radiographic evidence of an increase in size of 
the left zygoma, suggestive of fibrous dysplasia. 

At the time of the 1986 subject Board decision, the service 
connected disability was characterized as fibrous dysplasia, 
left maxilla, post operative residuals of neurectomy, which, 
while an unlisted condition, was considered pursuant to 
Diagnostic Code 5016-8407.  When an unlisted condition is 
encountered it is permissible to rate under a closely related 
disease to injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.

Disability affecting the fifth (trigeminal) cranial nerve is 
evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8205, which provides that evaluation of paralysis is 
dependent upon the relative degree of loss of innervation of 
the facial muscles.  A 10 percent evaluation is warranted for 
moderate incomplete paralysis.  A 30 percent evaluation 
requires severe incomplete paralysis.  A 50 percent 
evaluation requires complete paralysis.

Disability affecting the seventh (facial) cranial nerve is 
evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8207, which provides that evaluation of paralysis is 
dependent upon the relative degree of loss of innervation of 
the facial muscles.  A 10 percent evaluation is warranted for 
moderate incomplete paralysis.  A 20 percent evaluation 
requires severe incomplete paralysis.  A 30 percent 
evaluation requires complete paralysis.

The argument is advanced that the disability should have been 
evaluated pursuant to Diagnostic Code 8205-8405 for 
disability of the fifth (trigeminal) cranial nerve, which is 
rated as paralysis, rather than the seventh cranial nerve.  
It is asserted that the evidence demonstrated that "the 
fifth cranial nerve was shown to have been completely severed 
at the time of the Board's [December 1986] decision."
The medical evidence on file at the time of the 1986 Board 
decision showed that the moving party had a history of 
trigeminal nerve resections of two of the distributions of 
the fifth cranial nerve and mild left seventh cranial nerve 
palsy.  While there was medical evidence of that both the 
fifth and seventh cranial nerves were involved, there was 
other medical evidence showing only fifth cranial nerve 
injury.  Thus, while it was error in not rating the moving 
party cranial nerve injury under the diagnostic code for the 
fifth cranial nerve, rather the seventh cranial nerve, it was 
not clear and unmistakable error because the result would not 
have been manifestly different but for the error.  This is 
because, while there were resections of two of the 
distributions of the fifth cranial nerve, the III 
distribution of the fifth cranial nerve (V-3) was unaffected, 
which rules out complete paralysis of that nerve.  It follows 
that a rating in excess of 30 percent, which was the moving 
party evaluation at that time, was not warranted under the 
rating criteria for a fifth cranial nerve injury.  As to the 
question of whether there was error in not granting a 
separate compensable rating for mild paralysis of the seventh 
cranial nerve, while there was some medical evidence of 
seventh cranial nerve involvement, there was other medical 
evidence that showed only fifth cranial nerve injury.  Thus, 
it was not undebatably erroneous in not rating the moving 
party disability under both diagnostic codes.  Moreover, a 
compensable rating would not have been warranted unless there 
was moderate incomplete paralysis of the seventh nerve, and 
the only medical evidence that addressed the degree of 
paralysis due to seventh nerve injury noted only mild left 
seventh cranial nerve palsy.    

Since it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable, and the motion must be denied.


ORDER

The motion for revision of the December 1968 Board decision 
on the grounds of CUE is denied.




		
	R. F. WILLIAMS
Member, Board of Veterans' Appeals


 


